DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 29 August 2022.
Claims 1-34 are currently pending and being examined. 

Claim Objections
Claim 28 is objected to because of the following informalities:  Line 11 recites “body” should read “a body”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smolinski (US 2005/0194421).

Claim 1, Smolinski teaches a compliant tip member (10; Fig. 1) for a fastening tool (3; Fig. 1) comprising:

    PNG
    media_image1.png
    701
    643
    media_image1.png
    Greyscale
a body (18; Fig. 3) having longitudinal axis (annotated Fig. 3), a forward section (annotated Fig. 3), a rearward section (annotated Fig. 3) longitudinally opposite to the forward section and at least two lateral sides (annotated Fig. 3) aligned on opposite sides of the longitudinal axis connecting the forward and rearward sections, and an upper surface (annotated Fig. 3) extending from the forward section to the rearward section and between the at least two lateral sections, the upper surface being contiguous and substantially planar (see annotated Fig. 3 showing the surface is contiguous and substantially planar);
a compression portion (annotated Fig. 3) forming at least a portion of the forward section and being compressible relative to the rearward section (“work contact tip 10 is made from rubber, or another highly resilient material” ¶[0036]); and
a recess (70; Fig. 3) within the upper surface of the body, the recess being closed toward the forward section and open toward the rearward section (“recess 68 is in trailing surface 66 of body 18 and recess 68 includes an opening 70 in body 18, preferably in rear side 62 of body 18, for more easily mounting work contact tip 10 to drive probe 26. Preferably, recess 68 and opening 70 are generally U-shaped to complement the U-shape of drive probe 26.” ¶[0025]).

Claim 2, Smolinski teaches the compliant tip member according to claim 1, wherein the body is unitary (18; see Fig. 3 showing the body is unitary).

Claim 3, Smolinski teaches the compliant tip member according to claim 1, wherein the body is substantially resilient (“work contact tip 10 is made from rubber, or another highly resilient material” ¶[0036]).

Claim 4, Smolinski teaches the compliant tip member according to claim 1, wherein the body is formed from an elastomeric material (“work contact tip 10 is made from rubber, or another highly resilient material” ¶[0036]).

Claim 5, Smolinski teaches the compliant tip member according to claim 1, wherein the forward section includes a workpiece contact surface (“Work contact tip 10 is mounted to driving end 28 of drive probe 26 to prevent drive probe 26 from marring the surface of workpiece 1.” ¶[0021]).

Claim 6, Smolinski teaches the compliant tip member according to claim 1, wherein the compression portion is longitudinally compressible (“work contact tip 10 is made from rubber, or another highly resilient material” ¶[0036]; rubber compresses in multiple directions).

Claim 7, Smolinski teaches the compliant tip member according to claim 1, wherein the compression portion is angularly compressible with respect to the longitudinal axis through the body (“work contact tip 10 is made from rubber, or another highly resilient material” ¶[0036]; rubber compresses in multiple directions).

Claim 10, Smolinski teaches the compliant tip member according to claim 1, wherein the compression portion comprises projections (96; Fig. 3) protruding forwardly on the forward section (annotated Fig. 3).

Claim 14, Smolinski teaches the compliant tip member according to claim 1, wherein the compression portion comprises a slot (68; Fig. 4) having an inner wall (see Fig. showing the slot has an inner wall).

Claim 16, Smolinski teaches the compliant tip member according to claim 1, wherein the recess (70; Fig. 3) is configured to receive and retain a work contact element (“recess 68 is in trailing surface 66 of body 18 and recess 68 includes an opening 70 in body 18, preferably in rear side 62 of body 18, for more easily mounting work contact tip 10 to drive probe 26.” ¶[0025]).

Claim 17, Smolinski teaches the compliant tip member according to claim 1, wherein the body includes a retaining portion (71; Fig. 3) for removably coupling the fastening tool (¶[0025]).

Allowable Subject Matter
Claims 18-27 are allowed.
Claims 28-34 would be allowable if rewritten or amended to overcome the claim objections, set forth in this Office action.
Claims 8, 9, 11-13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 10, 14, 16, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L GERTH/Examiner, Art Unit 3731
                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731